Per Curiam.
Defendant was arrested on January 15, 1968, and charged with armed robbery (MCLA § 750.529 [Stat Ann 1969 Cum Supp § 28-.797]) following the robbery of a gas station in the city of Mount Clemens, Macomb county. Counsel was appointed and a preliminary examination held on March 26, 1968. On the day set for trial in September of 1968, defendant entered a plea of guilty to the charge. His plea was determined by Ma-*585comb county circuit judge George R. Deneweth to have been understandingly, freely and voluntarily given, without threat or promise, and with the aid of counsel. Defendant was sentenced to life imprisonment. Appellate counsel was appointed, and application for delayed appeal granted in May, 1969.
Defendant here contends that the trial judge failed to adequately explain to him the elements and nature of the crime charged. As a result, defendant claims he did not understandingly enter his plea of guilty. An examination of the record indicates that in accordance with the decision in People v. Cherry (1968), 10 Mich App 420, the trial judge properly determined that defendant understood both the nature of the accusation and the possible outcome of his guilty plea.
Affirmed.